Citation Nr: 9922682	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  93-27 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the appeal of an increased evaluation for 
bronchial asthma with history of emphysema, evaluated as 
60 percent disabling, is timely.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations in March 1992 and December 1996 by 
the Columbia, South Carolina, Regional Office (RO).  

This claim was most recently remanded in October 1998 for 
further development.  


REMAND

The veteran and his representative contend that his bronchial 
asthma with history of emphysema is more severe than the 
current 60 percent evaluation reflects.  

By rating decision of December 1996, the RO denied an 
increased evaluation for the veteran's service-connected 
bronchial asthma with history of emphysema.  He was notified 
of that determination in a December 1996 supplemental 
statement of the case (SSOC).  In February 1997, the RO 
received a statement of the veteran's representative, which 
was construed as a notice of disagreement (NOD).  
Notwithstanding the December 1996 SSOC, the claim was 
remanded to the RO for a statement of the case (SOC).  The RO 
was instructed to issue a SOC for an increased evaluation for 
bronchial asthma with history of emphysema and to return the 
claim to the Board if it is perfected by the filing of a 
timely substantive appeal (SA).  See Smallwood v. Brown, 10 
Vet.App. 93, 97 (1997); Archbold, 9 Vet.App. at 130; see also 
In re Fee Agreement of Cox, 10 Vet.App. 361, 374 (1997) 
("absent an NOD, a SOC, and a Form 1-9, the BVA was not 
required-indeed, it had no authority-to proceed to a 
decision") (citation omitted).  It was also noted that the 
issue of a total disability rating based upon individual 
unemployability was inextricably intertwined with the issue 
of entitlement to an increased evaluation for bronchial 
asthma and could not be decided prior to final adjudication 
of the increased evaluation claim.  The RO was instructed 
that after the issuance of the SOC, the increased evaluation 
claim was to be returned to the Board only if it was 
perfected by the filing of a timely substantive appeal (SA).  

In November 1998, an increased rating for bronchial asthma 
with a history of emphysema was denied and a SOC was issued 
on the claim of entitlement to an increased rating for 
bronchial asthma with a history of emphysema.  The veteran 
(or his fiduciary which is his wife) was notified in the 
attached letter to the SOC for the denial of an increased 
evaluation for bronchial asthma that a formal appeal to this 
denial had to be submitted in 60 days from the date of the 
letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
action that was appealed.  

Appellate review is initiated by a NOD and completed SA after 
a SOC has been furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).  A NOD or SA must be filed with 
the VA office from which the veteran received notice of the 
determination being appealed.  38 C.F.R. § 20.300.  

A SA is timely if it is received within 1 year of the date 
the veteran was notified of the denial of his claim, or 
within 60 days after the statement of the case was issued, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 38 
U.S.C.A. § 20.302(b).  The 60-day period may be extended for 
a reasonable period on request for good cause shown.  38 
U.S.C.A. § 7105(d)(3).  Regulations further specify that a 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing.  38 
C.F.R. § 20.303.

Since the SOC was issued more than one year after the 
veteran's initial notification of denial (December 1996), the 
veteran had to submit a SA within 60 days of the SOC.  The RO 
received the veteran's SA in April 1999, nearly five months 
after the 60-day deadline.  The record does not contain any 
written request for an extension of time in which to submit 
the appeal.  Thus, it appears that the veteran's SA was not 
timely to the December 1996 rating; therefore, the Board 
would not have jurisdiction over the appeal 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.203, 20.302.  

However, in a recent case, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that, 
although the Board was required to assess its jurisdiction, 
such assessment must not prejudice the veteran's procedural 
rights.  Marsh v. West, 11 Vet. App. 468, 471 (1998).  
According to Marsh, before it may adjudicate the timeliness 
of a NOD in the first instance, the Board is required to 
determine whether the veteran has had an opportunity to 
present evidence or argument on the jurisdictional issue, or 
explain why adjudication of the jurisdictional issue in the 
first instance will not prejudice the veteran.  Id.  (citing 
Bernard v. Brown, 4 Vet. App. 384 (1993) and Sutton v. Brown, 
9 Vet. App. 553 (1996)).  The Court emphasized that 
timeliness of a NOD is itself an appealable issue.  Id. at 
470; See 38 C.F.R. §§ 19.34, 20.101(c).  

In light of the holding in Marsh with respect to a NOD, the 
Board cannot on its own consider whether there has been a 
timely SA.

To facilitate appellate review without the need for any 
further remand, the RO should also consider the April 1999 
Form 9 as a NOD to the November 1998 rating, issue a SOC and 
advise the veteran to file a SA so that an appeal will be 
perfected from the November 1998 rating, in the event that 
the Board finds that a timely SA was not filed in connection 
with the appeal of the December 1996 rating.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded an 
opportunity to submit evidence and 
argument on whether a timely and adequate 
SA to the December 1996 rating has been 
submitted on the issue of entitlement to 
an increased rating for bronchial asthma 
with a history of emphysema.  Thereafter, 
the RO should make a formal adjudication 
on the matter of whether a timely SA to 
the December 1996 rating has been 
submitted on the increased rating for 
bronchial asthma issue.  

2.  If it is determined that a timely and 
adequate SA to the December 1996 rating 
has not been submitted, the veteran 
should be informed of the right to file a 
NOD to the issue of timeliness.  If the 
veteran or his representative voices 
disagreement with that decision, standard 
procedures should be followed which 
include issuance of a SOC and an 
opportunity for a hearing.  If an appeal 
as to timeliness is properly and timely 
perfected, the claim should be returned 
to the Board for adjudication of the 
timeliness issue.  If the RO finds that a 
timely SA to the December 1996 rating was 
received for the claim for an increased 
evaluation for bronchial asthma with 
history of emphysema, the RO should issue 
a SOC on this issue, providing the 
veteran with the appropriate law and 
regulations.  The claim should be 
returned to the Board for a 
jurisdictional determination by the Board 
and, if otherwise in order, adjudication 
of that issue.  

In the event that the Board finds that a 
timely SA from the December 1996 rating 
was not filed, then the veteran can still 
obtain appellate review of the increased 
rating issue if the November 1998 rating 
decision is timely appealed.  The April 
1999 Form 9 would be considered a NOD and 
the RO should issue a SOC and advise the 
veteran and his representative to file a 
timely SA.  If the Board concludes that 
the December 1996 rating was timely 
appealed, the development of this case on 
the issue of an appeal of the November 
1998 rating will not prejudice the 
veteran's case.

By its REMAND, the Board expresses no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted.  No action is required of the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

The issue of entitlement to a total disability rating based 
upon individual unemployability is held in abeyance during 
the pendency of this remand.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


